UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6785


GEORGE PATTON NELSON, III,

                      Plaintiff – Appellant,

          v.

CHERYL ROBINSON, Superintendent for the Medical Department
of the Richmond City Jail. Sued individually and in her
official capacity; PRUITT, Undersheriff, Richmond City Jail
and Chaplain of the Richmond City Jail, sued individually
and in official capacity,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cv-00603-HEH)


Submitted:   November 15, 2011             Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Patton Nelson, III, Appellant Pro Se. Thomas Douglas
Lane, THOMPSON MCMULLAN PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George     Patton       Nelson,          III,     appeals   the     district

court’s    order    denying    relief    on      his     42    U.S.C.   § 1983      (2006)

complaint.     We have reviewed the record and find no reversible

error.       Accordingly,      we    deny       as    moot     Nelson’s     motion    for

injunctive relief pending appeal, and we affirm the judgment

below for the reasons stated by the district court.                           Nelson v.

Robinson, No. 3:08-cv-00603-HEH (E.D. Va. June 9, 2011).                               We

dispense     with    oral     argument      because           the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2